MILLS, Judge.
General Foods, defendant below, appeals a judgment entered on a jury verdict. We have expedited consideration of this appeal due to the scheduled trial of related claims. We affirm.
General Foods challenges the failure to excuse one juror for cause. The trial court has broad discretion in these matters and manifest error must be shown for reversal. Christopher v. State, 407 So.2d 198 (Fla.1981); Skipper v. State, 400 So.2d 797 (Fla. 1st DCA 1981). Our review of the voir dire does not reveal manifest error.
General Foods’ next four issues concern the sufficiency of the evidence. We feel that the record sufficiently supports the jury’s verdict. Issues of comparative negligence and damages for pain and suffering are peculiarly within the province of the jury.
General Foods’ final point concerns the failure of the trial court to give all of one of the requested instructions. The deleted portion adds nothing to the instruction and would only have served to confuse the jury.
AFFIRMED.
ERVIN and WIGGINTON, JJ., concur.